Citation Nr: 0121851	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 
2001).


REPRESENTATION

Appellant represented by:	Mary G. Sinders, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1942 to October 1945, and who died 
in March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

The veteran's death on March [redacted], 2000, was a not reasonably 
foreseeable event that occurred as a result of VA medical 
care.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§ 1151; Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.358 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to assist and notification requirements have 
recently been reaffirmed and clarified.  See VCAA.  The 
appellant has been afforded a personal hearing and a VA 
medical opinion has been obtained.  In light of the Board's 
decision herein, the Board concludes that it can proceed, 
without prejudice to the appellant, to decide the issue of 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Dependency and indemnity compensation shall be awarded for a 
qualifying death if the death was not the result of the 
veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was, inter alia, an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.  

A March 2000 VA hospital discharge summary reflects that the 
veteran was hospitalized on March 6, 2000, with complaints of 
left shoulder pain, radiating to the neck.  He was diagnosed 
with an acute inferolateral myocardial infarction.  He was 
administered TPA.  This resulted in an adverse effect that 
was an intracerebral bleed.  The veteran expired on March [redacted], 
2000.  The hospital discharge summary reflects that the cause 
of death was intracerebral bleed secondary to the adverse 
effect of TPA that was given for acute inferolateral 
myocardial infarction.  

The certificate of death reflects that the veteran died on 
March [redacted], 2000.  The immediate cause of his death was 
intracerebral bleed due to TPA as a consequence of acute 
myocardial infarction.  

A June 2000 opinion by a VA physician reflects that the 
veteran's medical records had been reviewed.  The veteran had 
died from complications of intracranial bleeding from the 
adverse effect of TPA.  The report indicates that there was 
no fault or negligence involved in relation to the veteran's 
treatment, but that the incident of bleeding and eventual 
death was most unfortunate and "entirely unforeseen."  

All of the evidence supports the conclusion that the 
immediate cause of the veteran's death was intracerebral 
bleed due to TPA.  The record indicates that the veteran was 
administered the TPA by a VA medical facility in connection 
with treatment being furnished by that facility to the 
veteran.  Further, there is competent medical evidence of 
record that supports the conclusion that the proximate cause 
of the veteran's death, the administration of the TPA by the 
VA, resulted in an event, intracranial bleeding, that was not 
reasonable foreseeable.  Although the appellant has submitted 
reports of studies and articles indicating some risks 
associated with the administration of various drugs, none of 
these studies are specific to this veteran.  Therefore, they 
will be accorded smaller probative weight than the June 2000 
opinion by the VA physician.  On the basis of the probative 
weight assigned, a preponderance of the evidence supports a 
finding supports a finding that the veteran's death was an 
event that was not reasonably foreseeable.  On the basis of 
the above analysis a preponderance of the evidence supports a 
finding that the veteran's death was caused by VA medical 
treatment and the proximate cause of the death was an event 
not reasonably foreseeable.  Therefore, the criteria for an 
award of dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 have been met.  



ORDER

An award of dependency and indemnity compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

